Title: From Thomas Jefferson to Henry Beekman Livingston, 8 February 1809
From: Jefferson, Thomas
To: Livingston, Henry Beekman


                  
                     Sir 
                     
                     Washington Feb. 8. 09.
                  
                  It has not been in my power sooner to acknolege the reciept of your favor of Jan. 15. with every disposition to gratify the desires of so distinguished a revolutionary character, it is out of my power at present to offer any appointment to your son which he would probably accept: there being no vacancies now open to new competitors, above the rank of ensign or 2d. Lieutenant. a bill for raising a large body of volunteers is now before Congress. should that pass there will be room for his services, & as they will be called out only in case of actual war, & for a scene perhaps, familiar to you, it may offer an occasion agreeable to yourself of again drawing your sword in your country’s cause. this however will be for consideration between yourself & my successor to whom I shall; within not many days, resign the public cares with more chearfulness than I accepted them. I pray you to accept my friendly salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I return your papers.
                  
               